DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,128,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of patented claim 1 read on the broader features of claim 21 and the dependent claims 22-27 that depend from claim 21.
Claims 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 11,128,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of patented claim 2 and 3 read on the broader features of claims 28 and 29, respectively.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,128,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of patented claim 6 read on the broader features of claim 30.
Claims 31-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,128,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of patented claim 9 read on the broader features of claim 31 and the dependent claims 32-37 that depend from claim 31.
Claims 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of U.S. Patent No. 11,128,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of patented claim 10 and 11 read on the broader features of claims 38 and 39, respectively.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,128,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of patented claim 13 read on the broader features of claim 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22, 24, 28-32, 34, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al., US 2013/0293723 A1 (additionally cited in and IDS received 12/02/21 and hereafter Benson), in view of Wass et al., GB 2,344,240 A (hereafter Wass).
Regarding claim 21, Benson teaches a method of adjusting the operation of a headset, wherein certain ambient sounds are detected and cause the headset to alert the user of those detected sounds (see Benson, abstract, ¶ 0013-0016, figure 1, and ¶ 0050-0055).  Herein, Benson teaches a noise cancelling headset with a microphone to detect ambient noises around the user of the headset (see Benson, ¶ 0042 and 0045, and figure 1, units 10 and 70), where the reproduction audio, such as video game audio, is muted and/or an amplified detected sound signal is passed to allow the user to hear the detected sound, such as person wishing to gain the user’s attention (see Benson, ¶ 0050-0054, and 0057 and figure 1, units 50, 70, 80, 90, 100, and 110).  Further, Benson teaches another headset, such as a head mountable display (HMD), which incorporates the aforementioned audio features, such that the HMD uses a detector to detect the sounds associated with the “other people wishing to gain the user's attention” (see Benson, ¶ 0041-0042, 0050-0051, 0057, and 0075-0077, and figure 6, units 200, 210, and 220).
Additionally, Benson teaches detecting objects in the user’s environment by infrared sensors, such that the HMD uses a emitter-receiver based object detection arrangement using infrared signals or that the HMD uses a passive infrared (PIR) motion detector to detect an approaching object (see Benson, ¶ 0082-0083, 0094, 0098 and figures 12 and 14).  Remembering that Benson teaches the detection of “other people wishing to gain the user's attention” (see Benson, ¶ 0050) and given that Benson also teaches that in a “similar way to the audio embodiments discussed above... the present embodiments [are] to detect visual events... that the user should be informed of” (see Benson, ¶ 0082), it is obvious to one of ordinary skill at the time of the effective filing date that Benson makes obvious the detection of an approaching person using infrared sensors just like detection of an approaching object because it is clearly beneficial that the user should be made aware of an approaching person so as not to be startled or shocked by their presence (see Benson, ¶ 0050-0051, 0069, 0082-0083, 0094, and 0098).  However, Benson does not appear to teach that one or more sensors of the headset are used to generate a heat signature.
Wass discloses an infrared (IR) location system with verbal output, comprising in-part a headset with IR sensors (see Wass, abstract).  Wass teaches a headset with multiple passive infrared (PIR) detectors mounted upon the left enclosure of the headset (see Wass, p. 3, paragraphs with respect to figures 3 and 6, p. 6, second paragraph, and figures 3 and 6, units 8-14), and with multiple PIR detectors mounted upon the right enclosure of the headset (see Wass, p. 3, paragraphs with respect to figures 4 and 9, p. 8, second paragraph continuing onto p. 9, and figures 4 and 9, units 19-25).  Specifically, Wass teaches that the headset uses the PIR detectors to detect a thermal source in three dimensions and provide synthesized speech output to the wearer of the headphones of the direction of the detected thermal source (see Wass, p. 1, section “Field of the invention”, p. 2, p. 4, paragraph with respect to figure 15, p. 5, paragraphs with respect to figures 20-24, and figures 15 and 20-24).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Benson with the teachings of Wass for the purpose of detecting a person approaching from any direction to the headphone user using passive infrared detection (see Benson, ¶ 0050 and 0098 in view of Wass, pp. 1-2).
Therefore, the combination of Benson and Wass makes obvious:
“A method, comprising: generating, via one or more sensors of a headset, a heat signature of an area surrounding a headset user” because the headset, or HMD, has PIR detectors to detect thermal motion in the environment surrounding the wearer of the headset, wherein the thermal motion makes obvious the heat signature of the area (see Benson, ¶ 0042, 0045, 0050, 0076-0077, and 0098, and figures 1, 6, and 14, in view of Wass, pp. 1-2, p. 6, and p. 7, first paragraph, and figure 3);
“receiving, via a microphone of the headset, an audio input from the area surrounding the headset user; and” where the headset uses a microphone to detect ambient noises around the user of the headset (see Benson, ¶ 0042 and 0045, and figure 1, units 10 and 70); and
“determining, according to the heat signature and the audio input, a presence of a person in the area surrounding the headset user” because the combination makes obvious detecting an approaching user via the audio input from the microphone and the heat signature from the PIR detectors (see Benson, ¶ 0041-0042, 0050-0051, 0057, 0075-0077, 0082-0083, and 0098, figure 6, unit 220, and figure 14, in view of Wass, pp. 1-2, p. 4, paragraph with respect to figure 15, p. 5, paragraphs with respect to figures 20-24, and figures 15 and 20-24).
Regarding claim 22, see the preceding rejection with respect to claim 21 above.  The combination makes obvious the “method according to claim 21, wherein the method comprises: reducing a volume of one or more speakers of the headset according to the presence of the person in the area surrounding the headset user” because the headset microphone is used to detecting the presence of a person, such as a person trying to get the attention of the user, and/or an infrared system associated with a headset to detect the presence of an approaching person, such that the headset warns the user by lowering the volume of the headset (see Benson, ¶ 0042, 0045, 0050-0051, 0057, 0059, 0082-0083, and 0098, figure 1, and figure 14, in view of Wass, pp. 1-2, p. 4, paragraph with respect to figure 15, p. 5, paragraphs with respect to figures 20-24, and figures 15 and 20-24).
Regarding claim 24, see the preceding rejection with respect to claim 21 above.  The combination makes obvious the “method according to claim 21, wherein the one or more sensors comprise a sensor in each ear cup of the headset” (see Wass, p. 3, paragraphs with respect to figures 3 and 6, p. 6, second paragraph, and figures 3 and 6, units 8-14).
Regarding claim 28, see the preceding rejection with respect to claim 21 above.  The combination makes obvious the “method according to claim 21, wherein the method comprises: generating a notification to the headset user according the presence of the person in the area surrounding the headset user” (see Wass, p. 4, paragraph with respect to figure 15, p. 5, paragraphs with respect to figures 20-24, and figures 15 and 20-24).
Regarding claim 29, see the preceding rejection with respect to claim 28 above.  The combination makes obvious the “method according to claim 28, wherein the notification comprises one or more of an audio alert and a vibration alert” where the combination makes obvious a synthesized speech alert and/or a tone to notify the user of a person in the area surrounding the headset user (see Wass, p.7, first paragraph, p. 10, figure 3, and figure 15).
Regarding claim 30, see the preceding rejection with respect to claim 21 above.  The combination makes obvious the “method according to claim 21, wherein the one or more sensors comprises an infrared sensor” (see Benson, ¶ 0098 and figure 14 and see Wass, p.2 and figures 3-4).
Regarding claim 31, see the preceding rejection with respect to claim 21 above.  The combination of Benson and Wass makes obvious the method of claim 21, and for the same reasons makes obvious a headset with these features.
Specifically, Benson teaches a headset, wherein a sound, such as person wishing to gain the user’s attention, is picked up by a microphone and detected by a processor, or detector, and the headset alerts the user of the detected sound (see Benson, ¶ 0042, 0045, 0050-0054, 0057, and 0072, figure 1, units 50, 70, 80, 90, 100, and 110, and figure 3, unit 70 and 120).  Benson further teaches detecting objects in the user’s environment by infrared sensors, such that an HMD uses a passive infrared (PIR) motion detector to detect an approaching object (see Benson, ¶ 0041, 0076-0077, 0082-0083, 0094, 0098, figure 6, units 200, 210, and 220, and figure 14).  However, Benson does not appear to teach that one or more sensors of the headset are used to generate a heat signature.
Wass teaches that the headset uses the PIR detectors to detect a thermal source in three dimensions and provide synthesized speech output to the wearer of the headphones of the direction of the detected thermal source (see Wass, p. 1, section “Field of the invention”, p. 2, p. 4, paragraph with respect to figure 15, p. 5, paragraphs with respect to figures 20-24, and figures 15 and 20-24).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Benson with the teachings of Wass for the purpose of detecting approaching objects in three dimensions around the wearer of the headset or HMD (see Benson, ¶ 0050 and 0098 in view of Wass, pp. 1-2).
Therefore, the combination of Benson and Wass makes obvious:
“A headset, comprising: one or more sensors operable to generate a heat signature of an area surrounding a headset user” because the headset, or HMD, has PIR detectors to detect thermal motion in the environment surrounding the wearer of the headset, wherein the thermal motion makes obvious the heat signature of the area (see Benson, ¶ 0042, 0045, 0050, 0076-0077, and 0098, and figures 1, 6, and 14, in view of Wass, pp. 1-2, p. 6, and p. 7, first paragraph, and figure 3); 
“a microphone operable to receive an audio input from the area surrounding the headset user” where the headset uses a microphone to detect ambient noises around the user of the headset (see Benson, ¶ 0042 and 0045, and figure 1, units 10 and 70); and
“a processor operable to determine, according to the heat signature and the audio input, a presence of a person in the area surrounding the headset user” because the combination makes obvious detecting an approaching user via the audio input from the microphone and the heat signature from the PIR detectors (see Benson, ¶ 0041-0042, 0050-0051, 0057, 0075-0077, 0082-0083, and 0098, figure 6, unit 220, and figure 14, in view of Wass, pp. 1-2, p. 4, paragraph with respect to figure 15, p. 5, paragraphs with respect to figures 20-24, and figures 15 and 20-24).
Regarding claim 32, see the preceding rejection with respect to claim 31 above.  The combination makes obvious the “headset according to claim 31, wherein: the headset comprises two speakers” (see Benson, figure 1, units 20 and 30 and see Wass, figure 17c), and “the processor is operable to reduce a volume of one or both speakers according to the presence of the person in the area surrounding the headset user” because the headset microphone is used to detecting the presence of a person, such as a person trying to get the attention of the user, and/or an infrared system associated with a headset to detect the presence of an approaching person, such that the headset warns the user by lowering the volume of the headset (see Benson, ¶ 0042, 0045, 0050-0051, 0057, 0059, 0082-0083, and 0098, figure 1, and figure 14, in view of Wass, pp. 1-2, p. 4, paragraph with respect to figure 15, p. 5, paragraphs with respect to figures 20-24, and figures 15 and 20-24).
Regarding claim 34, see the preceding rejection with respect to claim 31 above.  The combination makes obvious the “headset according to claim 31, wherein: the headset comprises two ear cups” (see Benson, figure 1, units 20 and 30 and see Wass, figure 17c), and “the one or more sensors comprise a sensor in each ear cup” (see Wass, p. 3, paragraphs with respect to figures 3 and 6, p. 6, second paragraph, and figures 3 and 6, units 8-14).
Regarding claim 38, see the preceding rejection with respect to claim 31 above.  The combination makes obvious the “headset according to claim 31, wherein the processor is operable to notify the headset user according the presence of the person in the area surrounding the headset user” (see Wass, p. 4, paragraph with respect to figure 15, p. 5, paragraphs with respect to figures 20-24, and figures 15 and 20-24).
Regarding claim 39, see the preceding rejection with respect to claim 31 above.  The combination makes obvious the “headset according to claim 31, wherein the processor is operable to notify the headset user with one or more of an audio alert and a vibration alert” where the combination makes obvious a synthesized speech alert and/or a tone to notify the user of a person in the area surrounding the headset user (see Wass, p.7, first paragraph, p. 10, figure 3, and figure 15).
Regarding claim 40, see the preceding rejection with respect to claim 31 above.  The combination makes obvious the “headset according to claim 31, wherein the one or more sensors comprises an infrared sensor” (see Benson, ¶ 0098 and figure 14 and see Wass, p.2 and figures 3-4).

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Benson and Wass as applied to claims 21 and 31 above, and further in view of Gollbach et al., US 2014/0314242 A1 (additionally cited in an IDS received 12/02/21 and hereafter Gollbach).
Regarding claim 23, see the preceding rejection with respect to claim 21 above.  The combination of Benson and Wass makes obvious the features of the method according to claim 21.  However, the combination does not appear to teach the feature of “determining, according to the audio input, an identity of the person ....” 
Gollbach discloses methods and apparatus for interrupting output of a headset speaker with desired ambient sounds (see Gollbach, abstract and ¶ 0001 and 0023-0024).  Gollbach teaches an ambient microphone of a headset detects ambient sounds, such as speech from a person (see Gollbach, ¶ 0029, 0032, and 0040-0042, figure 2, units 2, 6, 14, and 16, figure 10, units 2 and 42, and figure 12, units 2 and 42).  Importantly, Gollbach teaches a speech recognition module can identify a person talking, such as the headsets wearer’s mother calling the wearer’s name (see Gollbach, ¶ 0034 and figure 3, units 6, 22, and 28), where the ambient sound interrupt system mutes the current receive audio signal output, such as video game audio and/or voice communications, to play the ambient sound, such as the identified person calling the headset user’s name (see Gollbach, ¶ 0031, 0034, and 0038). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Benson and Wass with the teachings of Gollbach for the purpose of alerting a user of another person trying to attract their attention while the user is wearing a headset while playing a video game so that the headset wearer can hear the identified other person (see Gollbach, ¶ 0001 and 0034). 
Therefore, the combination of Benson, Wass, and Gollbach makes obvious the “method according to claim 21, wherein the method comprises: determining, according to the audio input, an identity of the person in the area surrounding the headset user” where the presence of a person is detected by an IR sensor that detects that person is approaching, and also makes obvious that an identity of the person is detected through speech recognition, such that the headset reduces and/or mutes the volume of audio output mutes to alert the headset wearer of the approaching person and/or play the detected speech, such as the identified person calling the headset user’s name (see Benson, ¶ 0050-0051, 0069, 0082-0083, 0094, and 0098, and see Wass, pp. 1-2, in view of Gollbach, ¶ 0031, 0034, and 0038).
Regarding claim 33, see the preceding rejection with respect to claim 31 above.  The combination of Benson and Wass makes obvious the features of the headset according to claim 31.  However, the combination does not appear to teach the feature to “determine, according to the audio input, an identity of the person ....”
Gollbach discloses methods and apparatus for interrupting output of a headset speaker with desired ambient sounds (see Gollbach, abstract and ¶ 0001 and 0023-0024).  Gollbach teaches an ambient microphone of a headset detects ambient sounds, such as speech from a person (see Gollbach, ¶ 0029, 0032, and 0040-0042, figure 2, units 2, 6, 14, and 16, figure 10, units 2 and 42, and figure 12, units 2 and 42).  Importantly, Gollbach teaches a speech recognition module can identify a person talking, such as the headsets wearer’s mother calling the wearer’s name (see Gollbach, ¶ 0034 and figure 3, units 6, 22, and 28), where the ambient sound interrupt system mutes the current receive audio signal output, such as video game audio and/or voice communications, to play the ambient sound, such as the identified person calling the headset user’s name (see Gollbach, ¶ 0031, 0034, and 0038). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Benson and Wass with the teachings of Gollbach for the purpose of alerting a user of another person trying to attract their attention while the user is wearing a headset while playing a video game so that the headset wearer can hear the identified other person (see Gollbach, ¶ 0001 and 0034). 
Therefore, the combination of Benson, Wass, and Gollbach makes obvious the “headset according to claim 31, wherein the processor is operable to determine, according to the audio input, an identity of the person in the area surrounding the headset user” where the presence of a person is detected by an IR sensor that detects that person is approaching, and also makes obvious that an identity of the person is detected through speech recognition, such that the headset reduces and/or mutes the volume of audio output mutes to alert the headset wearer of the approaching person and/or play the detected speech, such as the identified person calling the headset user’s name (see Benson, ¶ 0050-0051, 0069, 0082-0083, 0094, and 0098, and see Wass, pp. 1-2, in view of Gollbach, ¶ 0031, 0034, and 0038).

Claims 25-26 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Benson and Wass as applied to claims 21 and 31 above, and further in view of Zelepugas, US 2012/0280824 A1 (additionally cited in and IDS received 12/02/21).
Regarding claim 25, see the preceding rejection with respect to claim 21 above.  The combination of Benson and Wass makes obvious the features of the method according to claim 21.  However, the combination does not appear to teach the features where “one or more sensors comprise one or more sensors on a headband of the headset”.
Zelepugas teaches an audio awareness apparatus, system, and method to alert the user to a noisy and/or approaching objects (see Zelepugas, abstract).  Zelepugas teaches a headphone that uses microphones to detect loud objects (see Zelepugas, ¶ 0008, 0010, 0075-0077, 0081-0082, and 0084-0086, figure 1, units 28, and figure 3, units 50, 56, 66, and 76).  Additionally, the headphone uses range sensors to detect approaching objects and warn the headphone user of said objects (see Zelepugas, ¶ 0012-0014, 0078, 0081-0082, and 0084-0086, figure 3, units 50, 54, 64, and 74).  Zelepugas teaches that the warning can mute or interrupt the audio signal to the left and right ear, and that the warning is sent to only one ear to alert the user of the direction of the threat (see Zelepugas, ¶ 0084, 0091, and 0097).  Therefore, Zelepugas teaches a headband, such as the back-band, with one or more sensors facing the rear of the user (see Zelepugas, ¶ 0085-0086 and figure 3, units 50, 72, 74, and 76).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Benson and Wass with the features of Zelepugas for the purpose of alerting users to important sounds or moving hazards and the directions of said important sounds or moving hazards while the gaming headset is outputting audio (see Benson, ¶ 0050-0051 and 0053 in view of Zelepugas, ¶ 0007-0008, 0010, 0012-0014, 0091, and 0097).  
Therefore, the combination of Benson, Wass, and Zelepugas makes obvious the “method according to claim 21, wherein the one or more sensors comprise one or more sensors on a headband of the headset” where the combination teaches a headband, such as the back-band, with one or more sensors facing the rear of the user (see Benson, ¶ 0042 and figure 1, units 20, 30, and 40 in view of Zelepugas, ¶ 0085-0086 and figure 3, units 50, 72, 74, and 76).
Regarding claim 26, see the preceding rejection with respect to claims 21 and 25.  The combination of Benson and Wass makes obvious the features of the method according to claim 21, but does not appear to teach the feature of “sensing a direction of the person” to then reduce “a volume of a speaker of the headset in the determined direction”.  
For the same reasons as stated above with respect to claim 25, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Benson and Wass with the features of Zelepugas for the purpose of alerting users to important sounds or moving hazards and the directions of said important sounds or moving hazards while the gaming headset is outputting audio (see Benson, ¶ 0050-0051 and 0053 in view of Zelepugas, ¶ 0007-0008, 0010, 0012-0014, 0091, and 0097).  
Therefore, the combination of Benson, Wass, and Zelepugas makes obvious the “method according to claim 21, wherein the method comprises: sensing a direction of the person; and reducing a volume of a speaker of the headset in the determined direction” because the combination makes obvious that the audio is muted in a single ear to alert the user to the direction (see Benson, ¶ 0050-0051, 0053, 0057, and 0059 in view of Zelepugas, ¶ 0084, 0091, and 0097).
Regarding claim 35, see the preceding rejection with respect to claim 31 above.  The combination of Benson and Wass makes obvious the features of the headset according to claim 31.  However, the combination does not appear to teach the features where “one or more sensors comprise one or more sensors on the headband”.
Zelepugas teaches an audio awareness apparatus, system, and method to alert the user to a noisy and/or approaching objects (see Zelepugas, abstract).  Zelepugas teaches a headphone that uses microphones to detect loud objects (see Zelepugas, ¶ 0008, 0010, 0075-0077, 0081-0082, and 0084-0086, figure 1, units 28, and figure 3, units 50, 56, 66, and 76).  Additionally, the headphone uses range sensors to detect approaching objects and warn the headphone user of said objects (see Zelepugas, ¶ 0012-0014, 0078, 0081-0082, and 0084-0086, figure 3, units 50, 54, 64, and 74).  Zelepugas teaches that the warning can mute or interrupt the audio signal to the left and right ear, and that the warning is sent to only one ear to alert the user of the direction of the threat (see Zelepugas, ¶ 0084, 0091, and 0097).  Therefore, Zelepugas teaches a headband, such as the back-band, with one or more sensors facing the rear of the user (see Zelepugas, ¶ 0085-0086 and figure 3, units 50, 72, 74, and 76).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Benson and Wass with the features of Zelepugas for the purpose of alerting users to important sounds or moving hazards and the directions of said important sounds or moving hazards while the gaming headset is outputting audio (see Benson, ¶ 0050-0051 and 0053 in view of Zelepugas, ¶ 0007-0008, 0010, 0012-0014, 0091, and 0097).
Therefore, the combination of Benson, Wass, and Zelepugas makes obvious the “headset according to claim 31, wherein: the headset comprises a headband” (see Benson, ¶ 0042 and figure 1, units 20, 30, and 40), and “the one or more sensors comprise one or more sensors on the headband” where the combination teaches a headband, including the back-band, with one or more sensors facing the rear of the user (see Benson, ¶ 0042 and figure 1, units 20, 30, and 40 in view of Zelepugas, ¶ 0085-0086 and figure 3, units 50, 72, 74, and 76).
Regarding claim 36, see the preceding rejection with respect to claims 31 and 35.  The combination of Benson and Wass makes obvious the features of the headset according to claim 31, but does not appear to teach the feature to “sense a direction of the person” to then “reduce a volume of at least one of the speakers according to the determined direction”.  
For the same reasons as stated above with respect to claim 35, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Benson and Wass with the features of Zelepugas for the purpose of alerting users to important sounds or moving hazards and the directions of said important sounds or moving hazards while the gaming headset is outputting audio (see Benson, ¶ 0050-0051 and 0053 in view of Zelepugas, ¶ 0007-0008, 0010, 0012-0014, 0091, and 0097).  
Therefore, the combination of Benson, Wass, and Zelepugas makes obvious the “headset according to claim 31, wherein: the headset comprises two speakers” (see Benson, ¶ 0042 and figure 1, units 20 and 30), and “the processor is operable to: sense a direction of the person” (see Benson, ¶ 0050-0051 and 0072 and figure 3, unit 120 and see Wass, pp. 1-2, p. 4, paragraph with respect to figure 15, p. 5, paragraphs with respect to figures 20-24, and figures 15 and 20-24, in view of Zelepugas, ¶ 0084-0086 and figure 3, units 54, 56, 64, 66, 74, and 76), and “reduce a volume of at least one of the speakers according to the determined direction” because the combination makes obvious that the audio is muted in a single ear to alert the user to the direction (see Benson, ¶ 0050-0051, 0053, 0057, and 0059 in view of Zelepugas, ¶ 0084, 0091, and 0097).

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Benson and Wass as applied to claims 21 and 31 above, and further in view of Ishikawa et al., US 5,654,690 A (additionally cited in and IDS received 12/02/21 and hereafter Ishikawa).
Regarding claim 27, see the preceding rejection with respect to claim 21 above.  The combination of Benson and Wass makes obvious the features of the method according to claim 21.  However, the combination does not appear to teach the features where the method communicates, “according to the heat signature, [to] a visual display”.
Ishikawa teaches a fire alarm system that alerts a person when their attention is focused on another device, such as a karaoke system or a video game system (see Ishikawa, column 1, lines 5-45).  One embodiment teaches a karaoke terminal with a display controller, which superimposes alphanumeric information (e.g., lyrics of a song) over video information (see Ishikawa, column 5, lines 4-10 and figure 3, units 136 and 109).  In an emergency, such as a fire, the display controller superimposes character information, such as “FIRE”, to inform the users there is an emergency situation and emergency audio information is played over speakers (see Ishikawa, column 5, lines 47-57).  Another embodiment teaches a video game system, wherein the user is wearing headphones or is otherwise focused on the video game (see Ishikawa, column 1, lines 30-38).  The video game system functions in a similar manner, wherein users of the system are informed with a video message of an emergency, such as a fire, and an emergency exit map for routes to the nearest exit (see Ishikawa, column 10, line 23 - column 11, line 10).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Benson and Wass with the method of Ishikawa for the purpose of displaying a visual emergency warning and exit route to improve the safety of users (see Ishikawa, column 3, lines 20-30).  
Therefore, the combination of Benson, Wass, and Ishikawa makes obvious the “method according to claim 21, wherein the method comprises: communicating, according to the heat signature, a visual display”, wherein it would be obvious to combine an audible alert and a visual alert to provide more information, such as an emergency exit map or a visual warning of an approaching person (see Benson, ¶ 0104-0105 and Wass, figure 15 in view of Ishikawa, column 10, line 59 - column 11, line 2).  
Regarding claim 37, see the preceding rejection with respect to claim 31 above.  The combination of Benson and Wass makes obvious the features of the headset according to claim 31.  However, the combination does not appear to teach the features where “processor is operable to communicate the heat signature as a visual display”.
Ishikawa teaches a fire alarm system that alerts a person when their attention is focused on another device, such as a karaoke system or a video game system (see Ishikawa, column 1, lines 5-45).  One embodiment teaches a karaoke terminal with a display controller, which superimposes alphanumeric information (e.g., lyrics of a song) over video information (see Ishikawa, column 5, lines 4-10 and figure 3, units 136 and 109).  In an emergency, such as a fire, the display controller superimposes character information, such as “FIRE”, to inform the users there is an emergency situation and emergency audio information is played over speakers (see Ishikawa, column 5, lines 47-57).  Another embodiment teaches a video game system, wherein the user is wearing headphones or is otherwise focused on the video game (see Ishikawa, column 1, lines 30-38).  The video game system functions in a similar manner, wherein users of the system are informed with a video message of an emergency, such as a fire, and an emergency exit map for routes to the nearest exit (see Ishikawa, column 10, line 23 - column 11, line 10).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Benson and Wass with the method of Ishikawa for the purpose of displaying a visual emergency warning and exit route to improve the safety of users (see Ishikawa, column 3, lines 20-30).  
Therefore, the combination of Benson, Wass, and Ishikawa makes obvious the “headset according to claim 31, wherein the processor is operable to communicate the heat signature as a visual display”, wherein it would be obvious to combine an audible alert and a visual alert to provide more information, such as an emergency exit map or a visual warning of an approaching person (see Benson, ¶ 0104-0105 and Wass, figure 15 in view of Ishikawa, column 10, line 59 - column 11, line 2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Motosko, US 6,319,120 B1, discloses an electronic game where one or more players attempt to approach a game apparatus within a time limit while trying to evade detection by the game apparatus’ presence sensors (see Motosko, abstract);
Lord et al., US 2013/0142347 A1 (hereafter Lord), discloses a vehicular threat detection based on audio signals (see Lord, abstract), and additionally teaches a wearable device with the same features to warn the user of threats based on audio and/or heat signatures (see Lord, ¶ 0025, 0034-0035, 0043, 0045, and 0107); and
Reilly et al., US 2013/0170647 A1 (hereafter Reilly), discloses a sound field calibration using listener localization (see Reilly, abstract), wherein the location of the listeners is generated from one or more sensors including an IR camera and microphone(s) (see Reilly, ¶ 0046, 0049, and 0051).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653